20 N.Y.2d 871 (1967)
Hallmark Synthetics Corp., Respondent,
v.
Sumitomo Shoji New York, Inc., Appellant.
Court of Appeals of the State of New York.
Argued October 26, 1967.
Decided November 2, 1967.
Stewart W. Richards and H. Kenneth Haller for appellant.
Irwin Klein for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, with costs, upon the opinion at the Appellate Division. Question certified answered in the affirmative. No opinion.